DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0198182 A1 (Fujishima) (previously cited) in view of US 4,891,044 A (Mitchell) (previously cited) and 4,373,535 A (Martell) (previously cited).
	With regards to claim 1, Fujishima discloses a valve assembly comprising a three-way connector and a receptacle (Fig. 13 and ¶ [0041] disclose a valve assembly comprising a connecting tube 101 and a button-shaped member 21), the three-way connector comprising and operatively interconnecting: an inlet operatively connectable, in use, to an aspirator tube (¶ [0041] discloses the connecting tube 101 connecting the feeding catheter 3, wherein the right end of the connecting tube 101 would be the inlet; see ¶ [0027] with regards to the catheter 3 being used for suction of gastric juice in conjunction with the syringe 1), the inlet comprising a first one-way valve permitting, in use, one-way flow only of a fluid from the aspirator tube into a body portion of the three-way connector only (Fig. 13 and ¶ [0041] disclose a check valve 28 which allows body fluid flow into a body portion of the connecting tube 101 and then into syringe 1 without being returned to the catheter 3, which indicates that the check valve 28 is a one-way valve); a first outlet operatively connected, in use, to the receptacle (Fig. 13 and ¶ [0041] disclose a connecting portion 31 for connecting to the button-shaped member 21, wherein the connecting portion 21 is a first outlet; see Fig. 9 and ¶¶ [0034]-[0037] with regards to the elastic septum 32 of the connecting portion 31); a second outlet operatively connectable, in use, to a syringe (Fig. 13 discloses a left end of the connecting tube 101 being a second outlet connectable to the syringe 1), characterized in that the receptacle comprises a vent aperture and a check valve fitted into the vent aperture (Fig. 12 and ¶ [0040] discloses a check valve 28 fitted into the air vent so as to allow for the suction of body after fitting of the button-shaped member 21).
	Fujishima further discloses that by the action of the check valve 28 and another check valve 28 provided in the button-shaped member 21 for catheter position verification, the body fluid sucked into the syringe 1 can be impregnated into the button-shaped member 21 for position verification, without being returned to the catheter (¶ [0041]). The check valve 28 is provided with the button-shaped member 21 so that the suction of the body fluid is possible not only before the fitting of the button-shaped member 21, thus simplifying operation (¶ [0040]), wherein other embodiments, as shown in Fig. 10 or 11, have an air vent 26, thus making it not possible to suck a body fluid with the member being fitted or attached to the tube (¶ [0040]). 
	However, Fujishima fails to teach that the first outlet comprises a second one-way valve permitting, in use, one-way flow only of a fluid from the body portion of the three-way connector into the receptacle. 
	In a related system for aspiration, Mitchell teaches a valve device 5 comprised of an inlet with a first one-way valve (Fig. 2 and Col. 2, lines 60-63 disclose a one way valve 11, wherein the end of valve device 5 with the valve 11 is the inlet; Col. 3, lines 4-41 discloses how the valve 11 functions in relation to the syringe 1, valve 12, and the aspirated fluid), a first outlet comprising a second one-way valve permitting, in use, one-way flow of a fluid from the three-way connector into a receptacle (Fig. 2 and Col. 2, lines 60-63 disclose a valve 12, wherein the end of valve device 5 with the valve 12 is the first outlet; Col. 3, lines 4-41 discloses how the valve 12 functions in relation to the syringe 1 and discharge passage 14, wherein the discharge passage 14 is analogous to the receptacle). Fig. 2 further discloses the connection of the first outlet of the valve device 5 with the discharge passage 14 being a slide fitting.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outlet of connecting portion 31 of Fujishima  such that it comprises a one way valve as disclosed by Mitchell. The motivation would have been to ensure that suction of the bodily fluid is not hindered regardless of the presence an air vent 26 in the button-shaped member 21 (see ¶ [0040] of Fujishima). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection via the elastic septum as disclosed by Fujishima with the connection between the valve device 5 and the discharge passage 14 of Mitchell because it would have been the simple substitution of one known equivalent connection member for another to obtain predictable results. 
Although Fujishima further discloses, in a related embodiment, a hydrophobic porous filter 27 fitted to the air vent 26 so as to allow the passing of air through the air vent 26 but prevent passing of liquid (¶ [0039]), the above combination is silent with regards to the receptacle comprising a porous or perforated element overlying the vent aperture, the porous or perforated element internally overlying the vent aperture and being configured to close the vent aperture when wetted by a liquid. 
In a related system for allowing selective passage of air or fluid, Martell discloses a vent aperture (Fig. 2 and Col. 4, lines 9-31 disclose a passageway 22 which is a vent aperture) and a porous or perforated element overlying the vent aperture (Fig. 2 and Col. 4, lines 9-31 discloses an air permeable filter membrane 28 formed from a fibrous paper material), wherein the porous or perforated element overlying the vent aperture in an interior of a receptacle (Fig. 2 and Col. 4, lines 9-31 discloses an air permeable filter membrane 28 which extends across end 23 of plunger 20, across passageway 22) and being configured to close the vent aperture when wetted by a liquid (Col. 4, lines 52-68 discloses that once blood comes into contact with membrane 28, the fibers of the membrane swell, arresting the flow of blood). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the button-shaped member 21 of Fujishima to incorporate an internally overlying filter 28 configured to close the aperture when wetted by a liquid, as taught by Martell. The motivation would have been to prevent air and liquid flow in and out of the vent aperture once the sample has saturated the button-shaped member 21, thereby sealing the sample against further contamination.

With regards to claim 2, the above combination teaches or suggests an aspirator comprising the valve assembly of claim 1 (Fig. 13 and ¶ [0041] of Fujishima; see the above 103 analysis with regards to the modification of Fujishima in view of Mitchell and Bell). 

With regards to claim 3, the above combination teaches or suggests the aspirator tube operatively connected, in use, via the first one-way valve of the inlet of (¶ [0041] of Fujishima discloses the connecting tube 101 connecting to the feeding catheter 3). 

With regards to claim 4, the above combination teaches or suggests the syringe operatively connected to the second outlet (Fig. 13 and ¶ [0041] of Fujishima disclose the connecting tube 101 connecting to the syringe 1). 

With regards to claim 6, the above combination teaches or suggests that the aspirator is configured to permit fluid flow from the aspirator tube into the three-way connector and into either or both of the syringe or the receptacle upon raising a plunger of the syringe (¶ [0041] of Fujishima; see Col. 3, lines 4-41 of Mitchell), and to cause the fluid within the syringe and/or the fluid within the three-way connector to be directed into the receptacle upon depressing the plunger of the syringe (¶ [0041] of Fujishima; see Col. 3, lines 4-41 of Mitchell). 

With regards to claim 7, the above combination teaches or suggests that the receptacle comprises a hollow interior portion for containing a quantity of aspirated liquid (¶ [0038] of Fujishima discloses the button-shaped member 21 being a hollow container-like structure, wherein the hollow section is filled with a color change indicator material 2a which holds a quantity of aspirated liquid).

With regards to claim 8, the above combination teaches or suggests that the porous or perforated element is manufactured of paper (Col. 4, lines 9-31 of Martell discloses an air permeable filter membrane 28 formed from a fibrous paper material)

 With regards to claim 15, the above combination teaches or suggests that the tube comprises an enteral tube (¶ [0026] of Fujishima discloses the catheter 3 being an enteral tube). 

With regards to claim 19, the above combination teaches or suggests that the three-way connector is formed as a T-junction connector, the inlet and the second outlet being located at opposite ends of a straight-through portion of the T-junction connector (Fig. 13 of Fujishima disclose the inlet and the second outlet being opposite ends of the straight through portion and the connection portion 31 being located at a center) and the first outlet comprising a side spur of the T-junction (Fig. 2 of Mitchell depicts the outlet with the valve 12 being a side spur; see the above 103 analysis with regards to Fujishima as modified by Mitchell). 

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima in view of Mitchell and Martell, as applied to claim 1 above, and further in view of US 2008/0004598 A1 (Gilbert) (previously cited)
With regards to claims 9-11, the above combination is silent with regards to whether: 
the porous or perforated element is manufactured of indicator paper; 
the indicator paper comprises a colorimetric substance that changes color in the presence of a target substance; and 
the colorimetric substance changes color in the presence of any one or more of the group comprising: an acid; a base (alkali); a carbohydrate; glucose; sugar; blood; iron; protein; ketone; bilirubin; urobilinogen; nitrates; and leukocytes.
However, Gilbert, in the same field of endeavor of filter elements for use in medical devices, teaches a paper for use in conjunction with gastric tubes:
wherein the porous or perforated element is manufactured of indicator paper (¶ [0195] disclose a paper, cloth, or any other substance impregnated with or bearing a pH indicator or the like)
wherein the indicator paper comprises a colorimetric substance that changes color in the presence of a target substance (¶ [0195] discloses that the visual indication of a chemical property, such as pH, may be manifested as a change in color); ([0047]) and
wherein the colorimetric substance changes color in the presence of any one or more of the group comprising: an acid; a base (alkali); a carbohydrate; glucose; sugar; blood; iron; protein; ketone; bilirubin; urobilinogen; nitrates; and leukocytes. (¶ [0195] disclose changes in visual indication of a pH, which is an indication of an acid or base).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the porous or perforated element in the combination of Fujishima in view of Mitchell and Martell to incorporate that it is porous or perforated manufactured as an indicator paper that changes color in the 

With regards to claim 12, the above combination is silent with regards to whether the receptacle comprises a viewing window. 
In the related system for monitoring pH of a gastric fluid, Gilbert discloses a receptacle for holding a gastric fluid and a pH indicator comprising a viewing window (Fig. 43 and ¶ [0195] disclose a section 812 being clear or translucent so as to allow the medium 820 to be viewed, thereby allowing for the entirety of the section 812 to be a viewing window). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacle of the combination of Fujishima in view of Mitchell and Martell to incorporate that it is made of a transparent material as taught by Gilbert. The motivation would have been to allow for the pH indicator to be viewed without having to retrieve the indicator from within the receptacle. 

With regards to claim 13, the above combination is silent with regards to whether the receptacle is at least partially manufactured from a transparent material. 
In the related system for monitoring pH of a gastric fluid, Gilbert discloses a receptacle for holding a gastric fluid being at least partially manufactured from a transparent material (Fig. 43 and ¶ [0195] disclose a section 812 being clear or translucent so as to allow the medium 820 to be viewed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed 

With regards to claim 14, the above combination is silent with regards to whether the indicator paper is visible from within the receptacle
In the related system for monitoring pH of a gastric fluid, Gilbert discloses a receptacle for holding a gastric fluid and an indicator paper being at least partially manufactured from a transparent material such that the indicator paper is visible from within the receptacle (Fig. 43 and ¶ [0195] disclose a section 812 being clear or translucent so as to allow the medium 820 to be viewed). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the receptacle of the combination of Fujishima in view of Mitchell and Bell to incorporate that it is made of a transparent material such that the indicator paper is visible from within the receptacle as taught by Gilbert. The motivation would have been to allow for the pH indicator to be viewed without having the retrieve the indicator from within the receptacle. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujishima in view of Mitchell and Martell, as applied to claim 1 above, and further in view of US 2003/0069543 A1 (Carpenter) (Previously cited).
With regards to claim 16, the above combination is silent with regards to whether the inlet and the outlets of the three-way connector each comprise a releasable connector.  
In a related system for aspiration, Carpenter discloses inlets and outlets of a three-way connector each comprising a removable connection (Fig. 5 and see at least ¶¶ [0024], [0104], [0115] with regards to the releasable connections).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlets and outlets of the three-way connector of the above combination of Fujishima in view of Mitchell and Martell so that they are releasable connections as taught by Carpenter. The motivation would have been to allow for the replacement of the individual components. 

With regards to claim 17, Carpenter further teaches that each of the releasable connector comprises a male or female connector being any one or more of the group comprising: a Luer lock connector; a bayonet-type fittings; a screw thread; a push fit connector (¶ [0104] of Carpenter discloses that the components may be releasably engaged by friction fit, screwing together, or fitting together to form a luer lock).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fujishima in view of Mitchell, Martel, and Carpenter, as applied to claim 17 above, and further in view of US 2011/0098598 A1 (Young) (previously cited). 
With regards to claim 18, the above combination is silent with regards to whether the inlet of three-way connector comprises a female Luer-lock connector and 
In a related system for connecting to a three-way connector, Young discloses an inlet comprising a female luer-lock connector (Fig. 1 discloses an end having a female luer connection at “B”) and a second outlet comprising a male luer or luerlock connector (Fig. 1 and ¶ [0010] disclose an outlet comprising a male luer lock connection at “C”).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet to comprise a female luer-lock connector and the second outlet to comprise a male luerlock connector as taught by Young. The motivation would have been to provide appropriate connections to the tubes and syringes. 

Response to Arguments
Objections to the Drawings
In view of the replacement drawings filed 07/15/2021, the objections to the drawings were withdrawn. 

Objections to the Specification
In view of the amendments to the specification filed 07/15/2021, the objection to the specification was withdrawn.



Claim Rejections under 35 U.S.C. §112(b)
In view of the claim amendments filed 07/15/2021, the claim rejections under 35 U.S.C. § 112(b) were withdrawn. 

Claim Rejections under 35 U.S.C. § 103
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive.
The Applicant asserts:

    PNG
    media_image1.png
    395
    599
    media_image1.png
    Greyscale

	This argument is not persuasive. First, the Examiner respectfully disagrees with the assertion that the replacement of the elastic septum of Fujishima with the connection between the valve device 5 and the discharge passage of Mitchell would eliminate the ability to easily connect and disconnect the member 21 as taught by 



    PNG
    media_image2.png
    388
    645
    media_image2.png
    Greyscale

This argument is not persuasive because Martell and Fujishima are in the same field of endeavor of preventing fluid flow through an aperture and the Applicant’s argument is not commensurate with the scope of the rejection. Martell was incorporated for disclosing a porous or perforated element overlying a vent aperture (Fig. 2 and Col. 4, lines 9-31 discloses an air permeable filter membrane 28 formed from a fibrous paper material), wherein the porous or perforated element is configured to close the vent aperture when wetted by a liquid (Col. 4, lines 52-68 discloses that once blood comes into contact with membrane 28, the fibers of the membrane swell, arresting the flow of blood). Fujishima discloses, in a related embodiment, a hydrophobic porous filter 27 fitted to the air vent 26 so as to allow the passing of air through the air vent 26 but prevent passing of liquid (¶ [0039] and Fig. 11). Therefore, both Fujishima and Martell are directed towards inventions for preventing a fluid flow through an aperture. 
The rejections of the dependent claims are proper since (1) the rejection of claim 1 is proper; (2) the combination of Fujishima, Mitchell, and Martell does not have the deficiencies alleged by the Applicant; and (3) the respective combinations of references teach the respective limitations of the dependent claims as outlined above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MATTHEW KREMER/Primary Examiner, Art Unit 3791